Citation Nr: 1217065	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  12-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than March 1, 2011 for the assignment of a higher rate of compensation for a dependent.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from April 1955 to February 1959.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 decision of the VA Central Office in Washington, D.C.  Original jurisdiction over the claims file is retained by the RO in Houston, Texas.


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to resolution of this appeal.

2.  The Veteran was first awarded benefits at the 30 percent level in a September 2009 rating decision, effective March 30, 2009; in a letter attached to that decision, the Veteran was notified that he must provide information regarding his dependents on the enclosed VA Form 21-686c, "Declaration Of Status Of Dependents."

3.  Subsequent to the increase in compensation to 30 percent, the first notice received from the Veteran regarding the addition of his spouse (S.L.B.) as a dependent came on February 14, 2011.


CONCLUSION OF LAW

The claim for an effective date earlier than March 1, 2011 for the grant of additional benefits for a dependent lacks legal merit.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, the pertinent facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to assignment of effective dates for addition of dependents.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Analysis of Effective Date for Dependents

The Veteran is seeking an effective date earlier than March 1, 2011 for the assignment of additional benefits based on the addition of S.L.B. as a dependent.  In the Notice of Disagreement, the Veteran asserted that S.L.B. could have been added as a dependent since the time he was in the service.  He also asserted that he was never told to report S.L.B. at the time of the March 2009 increase in benefits, and that he should be compensated at least since that date.  On the VA Form 9, the Veteran reported that he did not receive a VA Form 21-686c and was not aware of dependent benefits.  He contends that he was first notified of this benefit by a phone conversation in late 2010.  

Under 38 U.S.C.A. § 1115, a veteran rated at not less than 30 percent shall be entitled to additional compensation for dependents.  The law regarding effective dates provides that the effective date of additional compensation is the latest of the following dates: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise, (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In this case, there is no dispute as to several pertinent facts.  These include the fact the Veteran was separated from service in February 1959 and was married to S.L.B. in January 1960.  They have been continuously married to one another since then.  

The Veteran was first granted service-connected compensation in a November 1970 rating decision, with a combined 10 percent rating effective May 11, 1970.  The combined rating was increased to 20 percent effective March 11, 1996.  The Veteran was first awarded a combined 30 percent rating for his service-connected disabilities in a September 2009 rating decision, effective March 20, 2009.  In the letter attached to that decision, under the heading: "Evidence We Need From You to Complete Your Claim For Dependents," the Veteran was notified that, before VA could pay additional benefits for dependents, the Veteran would have to submit a VA Form 21-686c, 'Declaration Of Status Of Dependents,' a copy of which was attached.  He was notified to fill out every blank on the form and was instructed as to where to send the completed form.  Thus, in contrast to the Veteran's current assertions that he was not informed of his entitlement to dependent benefits, evidence in the claims file indicates that the Veteran was notified from the award of the qualifying 30 percent combined rating that he could receive an additional award for dependents, and that to obtain this additional award, he must provide additional information to the RO.  

The United States Court of Appeals for Veterans Claims (the CAVC) has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the CAVC applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  It is therefore presumed that a copy of the September 2009 rating decision and cover letter was sent to the Veteran at his most recent address of record.

Regarding the Veteran's assertion that S.L.B. should have been added to his benefits since service, the qualifying disability level for dependents benefits is 30 percent.  There is no dispute that this level was not reached until March 30, 2009, which is the effective date of the qualifying disability rating under 38 C.F.R. § 3.401(b).  As the Veteran did not submit evidence of the dependency of S.L.B. within a year of that date, it cannot be used as the effective date for the increased award for dependents.  

The Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  In this case, prior to receipt of the February 2011 documents, there is no correspondence in the record regarding the addition of S.L.B. prior to the qualifying event of the assignment of a 30 percent combined disability rating.  While the Board acknowledges that the Veteran had previously reported to VA that he was married to S.L.B. as early as a May 1970 claim form, he did not qualify for additional benefits for dependents until March 30, 2009.  Therefore, such notice of the Veteran's marriage to S.L.B. received prior to March 30, 2009 cannot be considered an informal claim, as the Veteran did not qualify for the benefit prior to March 30, 2009.  The RO acted promptly upon granting the qualifying disability rating to notify the Veteran of his entitlement to additional benefits for dependents and to facilitate his application for those benefits.  As noted above, he did not respond in a timely manner to the RO's request for information.  The CAVC has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In this case, the controlling regulatory provision is 38 C.F.R. § 3.401(b)(1)(ii).  Accordingly, the appropriate effective date is the date notice was received of the dependent's existence.  Such notice was received on February 14, 2011.  As March 1, 2011 is the first day of the month following such notice, the Board finds that the current effective date is correct, and no earlier effective date is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as this is a case where the law and not the evidence is dispositive, that doctrine is not applicable, and the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 1, 2011 for the assignment of a higher rate of compensation based on the addition of S.L.B. as a dependent is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


